Citation Nr: 1716619	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  06-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hip conditions to include as due to the service- connected traumatic arthritis of the lumbar spine, status post compression fracture of L2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1961 to December 1963.  

The Veteran died in June 2010.  The Veteran's surviving spouse submitted a timely request for substitution of claimant upon the death of claimant.  In June 2012, the Veteran's surviving spouse was properly substituted as the appellant in this matter. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran initially requested a hearing before the Board in his May 2006 VA Form 9.  In June 2008, the appellant and the Veteran testified before a Decision Review Officer (DRO) at a RO hearing; a transcript of which is of record.  However, at the DRO hearing, the Veteran stated that he no longer desired a Board hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2016).
In June 2010 and December 2012, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  A July 2016 supplemental statement of the case continued the denial of the claims.

To establish jurisdiction over the issues of service connection for diabetes mellitus and bilateral hip conditions, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A §§ 5108, 7105 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully below, new and material evidence has been submitted to reopen the claims of entitlement to service connection for diabetes mellitus and bilateral hip conditions.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for diabetes mellitus and bilateral hip conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 2004 rating decision continued a previous denial of service connection for diabetes mellitus due to a lack of diagnosis in service or within one year thereafter, or verification of service in Vietnam or other exposure to herbicide agents.

2.  Evidence regarding diabetes mellitus received since the October 2004 rating decision is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim. 

3.  An unappealed January 2000 rating decision continued a previous denial of service connection for bilateral hip conditions in the absence of any evidence that the condition was incurred in or aggravated by military service.

4.  Evidence regarding bilateral hip conditions received since the January 2000 rating decision is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a bilateral hip condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As the Board's decision to reopen the claims of entitlement to service connection for diabetes mellitus and bilateral hip conditions is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II.  New and Material Evidence 

The claims of entitlement to service connection for diabetes mellitus and bilateral hip conditions were previously denied, and the appellant seeks to reopen these claims.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Here, the Veteran originally filed a claim of entitlement to service connection for diabetes mellitus in February 2004; an October 2004 rating decision denied the claim. The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision. The October 2004 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board notes that the diabetes claim requires a new and material analysis despite the August 2005 statement submitted by the Veteran.  If a claimant states that he wishes to reopen his claim before the appeal period ends, but does not submit new and material evidence, his statement is accepted as a new claim and not as new and material evidence relating to the original claim.  See Voracek v Nicholson, 421 F.3d 1299, 1304-05 (Fed. Cir. 2005).  Here, the Veteran submitted an August 2005 statement within a year of the October 2004 rating decision.  However, the statement was nearly identical to a May 2004 statement considered by the RO in the October 2004 rating decision.  Accordingly, the August 2005 statement was accepted as a new claim, rather than relating to the original claim.  38 C.F.R. § 3.156(b); see Roebuck v. Nicholson, 20 Vet. App. 159, 161-62 (1999). 

Relevant evidence of record at the time of the October 2004 rating decision included the Veteran's service treatment and personnel records, VA treatment records from January 2002 through March 2004, and the Veteran's statements from February 2004 and May 2004. Based on this evidence, the RO concluded that while the VA treatment records showed a diagnosis of diabetes, there was no evidence that the Veteran served in Vietnam or of any other nexus between the diagnosis and his service. 

In August 2005, the Veteran requested that his claim of entitlement to service connection for diabetes mellitus be reopened, to include consideration as due to herbicide exposure while in Vietnam.  Relevant additional evidence received since the October 2004 rating decision includes the Veteran's June 2008 testimony and submission of evidence including Vietnamese money. 

This evidence was not previously on file at the time of the October 2004 decision; thus, it is new. Furthermore, this evidence is material because it bears directly on the issue of a nexus to service (i.e. presence in Vietnam), which is one of the reasons that the claim was previously denied. Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for diabetes mellitus, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim of entitlement to service connection for diabetes mellitus is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran originally filed a claim of entitlement to service connection for bilateral hip conditions in June 1999; a January 2000 rating decision denied the claim.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision. The January 2000 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§ 20.1103.

Relevant evidence of record at the time of the January 2000 rating decision included the Veteran's service treatment records and private medical records from St. Joseph's Hospital and Medical Center for February 17, 1997 to July 8, 1999,
Good Samaritan Regional Medical Center for May 4, 1998 to December 18, 1998, and Scottsdale Healthcare for December 3, 1998 to June 7, 1999. Based on this evidence, the RO concluded that neither the service medical records nor the post-service treatment records reflected complaint of or treatment for a hip condition.

In August 2005, the Veteran requested that his claim of entitlement to service connection for bilateral hip conditions be reopened, to include consideration as secondary to his service-connected lumbar spine disability.  Relevant additional evidence received since the January 2000 rating decision includes VA treatment records reflecting a possible diagnosis of left hip bursitis in December 2007.

This evidence was not previously on file at the time of the January 2000 decision; thus, it is new. Furthermore, this evidence is material because it bears directly on the issue of a present hip condition, which is one of the reasons that the claim was previously denied.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a hip condition, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim of entitlement to service connection for a bilateral hip condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for bilateral hip conditions is reopened; the appeal is granted to this extent only.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Diabetes mellitus

In an April 2004 statement, the Veteran described ferrying helicopters from Germany to Vietnam sometime after November 1962 while working under Captain Thrall in the 724th Transfer Company based out of Augsburg Army Air Field.  During the June 2008 hearing before a DRO, the Veteran provided further details, estimating that he was in Vietnam for approximately 10 days in the fall of 1963 (likely September or October).  He provided immunization records reflecting shots for cholera and typhus, as well as a Vietnamese bank note he claimed to have exchanged during his time in the country.  

The Veteran's service personnel records confirm his assignment to the 724th Transfer Company during 1963.  His unit records have not yet been obtained and may contain additional information regarding temporary missions conducted by members of the unit, to include missions in or around Vietnam that could be relevant to this claim. 

Therefore, upon remand, the unit records for 724th Transfer Company from August 1963 to November 1963 should be requested from the appropriate sources.

Bilateral hip condition

It is unclear to the Board whether the Veteran had a diagnosis of a hip condition during the period on appeal.  In December 2007, a VA treatment note assessed possible sciatica and left hip bursitis.  In March 2008, degenerative joint disease was noted with the comment "worse in L hip." 

Upon remand, the examiner is requested to review the Veteran's post-service treatment records and identify any diagnoses related to the bilateral hips.  If a diagnosis is established, the examiner should opine as to whether that condition was causally related to the Veteran's service-connected lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  All available unit records or command chronologies for the 724th Transfer Company from August 1963 to November 1963 should be associated with the claims file and made available for the Board's review.  Any negative response must be fully documented for the claims file.

2.  Provide the file, to include a copy of this REMAND, to a VA examiner for a medical opinion as to the existence and etiology of any bilateral hip conditions.  The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a)  Based upon a review of the claims file and the particulars of his medical history, please identify by diagnosis any disability related to his bilateral hips during the period on appeal. The examiner should specifically address the findings of bursitis and degenerative joint disease of the hip noted in the December 2007 and March 2008 VA treatment records.  

b)  For any diagnosed hip condition including bursitis of the hip noted in December 2007 and degenerative joint disease of the hip noted in March 2008, please opine as to whether it is at least as likely as not (i.e., probability greater than 50 percent) that the diagnosed conditions are either proximately due to or permanently aggravated by the Veteran's service-connected lumbar spine disability.  ("Aggravated" contemplates a permanent worsening of the condition above and beyond its natural progression.)  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of each condition prior to aggravation. This may be ascertained by the medical evidence of record and the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

3.  Review the examination report to ensure complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims for service connection for diabetes mellitus and bilateral hip conditions.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


